
	
		I
		112th CONGRESS
		2d Session
		H. R. 6652
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2012
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize assistance to United States independent
		  music label companies to facilitate exports of recorded music by such
		  companies.
	
	
		1.Short titleThis Act may be cited as the
			 Making United States Independents
			 Competitive Act or MUSIC Act.
		2.Assistance to United
			 States independent music label companies to facilitate exports of recorded
			 music
			(a)Assistance
			 authorizedThe Secretary of
			 Commerce shall provide assistance to United States independent music label
			 companies for purposes of facilitating exports of recorded music by such
			 companies.
			(b)Priority for
			 trade showsIn providing
			 assistance under subsection (a), the Secretary of Commerce shall give priority
			 to assistance to United States independent music label companies and the
			 musical recording artists of such companies to attend international music trade
			 shows. Such assistance shall include admission costs to such music trade shows
			 and support for travel, booth construction, and touring expenses related to
			 such music trade shows.
			(c)DefinitionIn this section, the term United
			 States independent music label company means a corporation, partnership,
			 or other association created under the laws of the United States or of any
			 State (including the District of Columbia or any commonwealth, territory, or
			 possession of the United States) that—
				(1)signs musical recording artists to
			 contracts to assist in the recording, promotion, and sale of the recorded
			 music;
				(2)for the
			 immediately preceding fiscal year has—
					(A)total revenues of
			 less than $50,000,000; and
					(B)total recorded
			 music sales of less than one percent of the total recorded music sales in the
			 United States; and
					(3)is not majority
			 owned by a corporation, partnership, or other association that has total
			 revenues of more than $50,000,000.
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce $1,000,000 for each
			 of the fiscal years 2013 through 2017 to carry out this section.
			
